NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROMULO FLORES, AKA X. Cesar, AKA                No.    19-72559
Pomulo Flores, AKA Romulfo Hidalgo
Flores, AKA Romulo Flores-Hidalgo, AKA          Agency No. A094-160-589
Romulo Floreshidalgo, AKA Cesar Florez,
AKA Cesar Marcos Florez, AKA Marcos
Florez, AKA Francisco Garcia, AKA               MEMORANDUM*
Romulfo F. Hidalgo, AKA Romulfo Flores
Hidalgo, AKA Romulo Flores Hildago,

                Petitioner,

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and submitted February 9, 2022
                            San Francisco, California

Before: WARDLAW, IKUTA, and BADE, Circuit Judges.

      Romulo Flores seeks review of the Board of Immigration Appeals’ (“BIA”)

dismissal of his appeal from an Immigration Judge’s (“IJ”) decision finding him


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
competent to represent himself in removal proceedings and a prior decision

denying his application for protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and deny the petition in part

and dismiss it in part.

      1.      The agency did not abuse its discretion in finding Flores sufficiently

competent to represent himself in removal proceedings. When determining

whether an applicant is competent, an IJ must articulate his or her reasoning, see

Mejia v. Sessions, 868 F.3d 1118, 1121 (9th Cir. 2017), and the IJ did so here. The

IJ explained that Flores’s behavior in court was inconsistent across the hearings

that he presided over and with Flores’s medical records. The IJ also found that his

observations were consistent with the conclusions from a Forensic Competency

Evaluation.

      Flores’s argument that the agency improperly shifted the burden of proof

from the government to him rests on a flawed understanding of the law. When an

IJ engages in a competency evaluation, “neither party bears a formal burden of

proof.” Matter of J-S-S-, 26 I. & N. Dec. 679, 683 (B.I.A. 2015). And there is no

indication in the record that the agency required Flores to prove his incompetence.

Moreover, we are not persuaded by Flores’s contention that the agency erred by

focusing on “whether the evidence demonstrated that [he] was incompetent—when

[it] should have focused on whether a preponderance of the evidence demonstrated


                                           2
that [he] was competent.” The agency confronted a binary choice: competent or

not. If the greater weight of the evidence established that Flores was incompetent,

it follows that a preponderance of the evidence could not establish that he was

competent (or vice versa). See Preponderance of the Evidence, BLACK’S LAW

DICTIONARY (11th ed. 2019).

      Finally, even assuming the IJ erred in finding “no reasonable cause to

believe that [Flores] is suffering from a mental disorder that impairs his ability to

competently represent himself,” the BIA corrected that error by stating and

applying the preponderance of the evidence standard. See Ghaly v. INS, 58 F.3d

1425, 1430 (9th Cir. 1995) (“Any error committed by the IJ will be rendered

harmless by the Board’s application of the correct legal standard.”). We therefore

conclude that the agency did not commit reversable error in assessing Flores’s

competence.

      2.      Substantial evidence supports the agency’s denial of CAT relief

because Flores did not establish that it is more likely than not that he will be

tortured by or with the consent or acquiescence of the Salvadoran government.

Flores argues that the agency did not consider the Country Report on Human

Rights Practices for 2015 for El Salvador, which, in his view, provides “the

necessary link between [his] likely torture and the acquiescence of El Salvadorian

officials.” But the IJ in this case observed that Flores submitted “the El


                                           3
Salvadorian human rights report” and explicitly stated that she had “considered all

the evidence in its entirety, regardless of whether specifically mentioned in the text

of [her] decision.” The agency need not “discuss every piece of evidence,” see

Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir. 2006) (as amended), because it

is presumed that the agency “review[s] all relevant materials in the record,” Larita-

Martinez v. INS, 220 F.3d 1092, 1095–96 (9th Cir. 2000). Because Flores has not

overcome that presumption, see Almaghzar, 457 F.3d at 922, we reject his

argument.1

      Flores also contends that the agency erred by not addressing whether the

“denial of CAT relief could have been due to [his] incompetency.” We lack

jurisdiction to consider this unexhausted contention. See 8 U.S.C. § 1252(d)(1);

Arsdi v. Holder, 659 F.3d 925, 928–30 (9th Cir. 2011).

      3.     Flores argues that the IJs who issued decisions in this case are




      1
         We need not address Flores’s argument that the IJ “erred by requiring a
first-hand or personally delivered threat.” See INS v. Bagamasbad, 429 U.S. 24, 25
(1976) (per curiam) (“As a general rule courts and agencies are not required to
make findings on issues the decision of which is unnecessary to the results they
reach.”); see also Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008) (denying
a petition for relief under CAT because the petitioner did “not demonstrate[] that,
more likely than not, she will be tortured at the instigation of, or with the
acquiescence of the Philippine government”). We note, however, that the IJ based
her decision on “the totality of the evidence,” including that Flores “did not
attempt to relocate to any new area of El Salvador, and made no efforts to seek
police protection.”

                                          4
unconstitutionally insulated from removal.2 Flores did not exhaust this argument

with the agency. But “certain constitutional challenges that are not within the

competence of administrative agencies to decide” are exempt from 8 U.S.C.

§ 1252(d)(1)’s exhaustion requirement. Barron v. Ashcroft, 358 F.3d 674, 678 &

n.6 (9th Cir. 2004).

      Flores’s argument arises from the Appointments Clause, see Seila Law LLC

v. C.F.P.B., 140 S. Ct. 2183, 2191–92 (2020), which “is among the significant

structural safeguards of the constitutional scheme,” Edmond v. United States, 520

U.S. 651, 659 (1997). Cf. U.S. CONST. art. II, § 2, cl. 2. Because the agency

generally lacks jurisdiction to resolve constitutional issues, see Matter of C-, 20 I.

& N. Dec. 529, 532 (B.I.A. 1992), and the Supreme Court “has often observed that

agency adjudications are generally ill suited to address structural constitutional

challenges,” Carr v. Saul, 141 S. Ct. 1352, 1360 (2021), we will consider Flores’s



      2
         Flores waived his challenge to the constitutionality of any removal
protections afforded to members of the BIA by raising the issue for the first time in
a footnote in his reply brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th
Cir. 1996) (“It is well established in this circuit that the general rule is that
appellants cannot raise a new issue for the first time in their reply briefs.”
(alteration and internal quotation marks omitted)). We reject Flores’s invitation to
interpret the term “‘immigration judges’ as a catch-all to encompass both judges
presiding over removal proceedings and judges sitting on the Board of Immigration
Appeals.” The BIA and IJs serve distinct functions in removal proceedings and
treating them as interchangeable defies the agency’s administrative scheme.
Compare, e.g., 8 C.F.R. § 1003.1 (outlining the jurisdiction and powers of the
BIA), with, e.g., id. § 1003.10 (outlining the powers and duties of IJs).

                                           5
challenge to the removal protections enjoyed by IJs.

      We reject Flores’s argument that he is entitled to a new hearing on this

ground, because even assuming IJs are inferior officers who are afforded removal

protections that contravene the Constitution’s separation of powers, Flores has not

shown that any alleged restrictions caused him harm. See Collins v. Yellen, 141 S.

Ct. 1761, 1787–89 (2021) (declining to void an action taken by an officer absent a

showing that an “unconstitutional removal provision inflicted harm,” and

explaining that a removal provision would cause a plaintiff harm if, for example,

“the President had attempted to remove [the officer] but was prevented from doing

so by a lower court decision holding that he did not have ‘cause’ for removal,” or if

“the President had made a public statement expressing displeasure with actions

taken by [the officer] and had asserted that he would remove the [officer] if the

statute did not stand in the way”); see also Decker Coal Co. v. Pehringer, 8 F.4th

1123, 1136–38 (9th Cir. 2021).

      Flores argues that because no showing of harm was required in Lucia v.

S.E.C., 138 S. Ct. 2044 (2018), none should be required in this case. But Lucia

concerned an allegedly unconstitutional appointment, not a restriction on the

President’s removal power. See id. at 2055. Flores does not contest the

constitutionality of the IJs’ appointments in this case; he asserts only that they were

unconstitutionally insulated from removal. Flores’s reliance on Lucia is therefore


                                          6
misplaced. See Collins, 141 S. Ct. at 1788 & n.24. And his “insistence that Lucia

mandates a new hearing . . . is incorrect.” See Decker Coal, 8 F.4th at 1136–37.

We therefore reject Flores’s constitutional claim.

      The petition for review is DENIED IN PART and DISMISSED IN PART.




                                          7